    Case 2:18-cv-00832-WKW-CSC Document 38 Filed 07/27/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DEMETRIUS CAREY, #211 205,                )
                                          )
             Plaintiff,                   )
                                          )
                                          )
       v.                                 )      CASE NO. 2:18-CV-832-WKW
                                          )                [WO]
MS. CUNNINGHAM, cube operator;            )
OMAR BOYNES, officer;                     )
A. LAMBERT, Sgt; LT. COUSIN;              )
CAPTAIN McCOVERY;                         )
G. BABERS, deputy warden;                 )
A. McCLAIN, deputy warden; and            )
PATRICE RICHIE, warden,                   )
                                          )
             Defendants.                  )

                                    ORDER

      On June 23, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 37.) Upon an independent review of the

record, it is ORDERED as follows:

      (1)   The Recommendation (Doc. # 37) is ADOPTED; and

      (2)   Defendants’ motion for summary judgment (Doc. # 23) is GRANTED;

      An appropriate final judgment will be entered separately.

      DONE this 27th day of July, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
